DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7 and 9-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claim 1 contains the limitations "determines whether each of the image signals to be encoded is the first original image signal or a second original image signal, generates reference image encoded data by performing intra-frame prediction encoding on one of the reference images read out from the memory, generates base image encoded data by performing, using the reference image encoded data, inter-frame prediction encoding on each image signal determined as being the first original image signal out of the image signals to be encoded" and taken in combination with the other claim limitations are not found in the prior art.  The dependent claims are allowed for the reasons concerning the independent claims. 
The closest prior art, Hatabu (U.S. 2005/0117643), AAPA (Applicants Admitted Prior Art), Kashiwagi (U.S. 2011/0222605), Asaka (U.S. 2014/0118544) and Sakurai (U.S. 2006/0002470), either singularly or in combination fail to anticipate or render obvious the above quoted limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483